Name: Commission Regulation (EEC) No 2830/85 of 7 October 1985 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 271 / 6 Official Journal of the European Communities 12 . 10 . 85 COMMISSION REGULATION (EEC) No 2830 / 85 of 7 October 1985 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3331 / 82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750 / 75 ( 1 ), and in particular the first subparagraph of Article 3(1 ), Having regard to Council Regulation (EEC) No 457 / 85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 / 82 ( 2 ), Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 3 ), as last amended by Regulation (EEC) No 1298 / 85 ( 4 ), and in particular Article 7 ( 5 ) thereof, Whereas , following the taking of a number of decisions on the allocation of food aid , the Commission has allocated to certain countries and beneficiary organizations 5 541 tonnes of skimmed-milk powder to be supplied fob , cif or free at destination : HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 October 1985 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 352 , 14 . 12 . 1982 , p. 1 . ( 2 ) OJ No L 54 , 23 . 2 . 1985 , p. 1 . ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 4 ) OJ No L 137 , 27. 5 . 1985 , p. 5 . ( s ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( 6 ) OJ No L 187 , 12 . 7 . 1983 , p . 29 . 12 . 10 . 85 Official Journal of the European Communities No L 271 / 7 ANNEX 1 Notice of invitation to tender ( 1 ) Description A B C 1985 Council Regulation (EEC) No 457 / 85 Commission Decision of 6 May 1985 Euronaid  Cebemo See Annex II fob 615 tonnes ( 7 ) 618 tonnes ( 6 )310 tonnes Community market 1 . Programme ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous Annex I B to Regulation (EEC ) No 1354 / 83 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 See Annex II Before 31 December 1985 28 October 1985 Before 15 January 1986 11 November 1985 ( 4 )( s ) No L 271 / 8 Official Journal of the European Communities 12 . 10 . 85 Description D E F 1985 Council Regulation (EEC) No 457 / 85 Commission Decision of 6 May 1985 Euronaid  Cebemo See Annex II fob 210 tonnes 496 tonnes502 tonnes Community market 1 . Programme ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous Annex I B to Regulation (EEC) No 1354/ 83 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 See Annex II Before 31 December 1985 28 October 1985 Before 15 January 1986 11 November 1985 4 )( 5 12 . 10 . 85 Official Journal of the European Communities No L 271 / 9 Description G 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 615 tonnes 7 . 8 . Origin of the skimmed-milk powder Intervention agency holding the stocks Community market 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 31 December 1985 13 . Closing date for the submission of tenders 28 October 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 January 1986 ( b ) closing date for the submission of tenders 11 November 1985 15 . Miscellaneous ( 4 )( 5 ) No L 271 / 10 Official Journal of the European Communities 12 . 10 . 85 Description H 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 320 tonnes ( 7 ) 7 . Origin of the skimmed-milk powder Community market confined to Denmark , Ireland and the United Kingdom 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 31 December 1985 13 . Closing date for the submission of tenders 28 October 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 January 1986 ( b ) closing date for the submission of tenders 11 November 1985 15 . Miscellaneous ( 4 )( s ) 12 . 10 . 85 Official Journal of the European Communities No L 271 / 11 Description I 1 . Programme 1985 (a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 715 tonnes ( 7 ) 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 31 December 1985 13 . Closing date for the submission of tenders 28 October 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 January 1986 ( b) closing date for the submission of tenders 11 November 1985 15 . Miscellaneous ( 4 )( 5 ) No L 271 / 12 Official Journal of the European Communities 12 . 10 . 85 Description K 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 40 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 31 December 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) 12 . 10 . 85 Official Journal of the European Communities No L 271 / 13 Description L M 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient UNRWA 3 . Country of destination Israel Jordan 4 . Stage and place of delivery cif Ashdod cif Aqaba 5 . Representative of the recipient ( 2 ) ( 3 ) UNRWA (attn M. Andrew) 6 . Total quantity 450 tonnes 350 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / aging ASHDOD' AQABA' 12 . Shipment period Before 31 December 1985 13 . Closing date for the submission of tenders 28 October 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : l ( a ) shipment period Before 15 January 1986 (b ) closing date for the submission of tenders 11 November 1985 15 . Miscellaneous ( 4 ) No L 271 / 14 Official Journal of the European Communities 12 . 10 . 85 Description N O 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient UNRWA 3 . Country of destination Lebanon Syria 4 . Stage and place of delivery cif Beirut cif Lattakia 5 . Representative of the recipient ( 2 ) ( 3 ) UNRWA (attn M. Andrew) 6 . Total quantity 150 tonnes ISO tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Dutch United Kingdom 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / aging BEIRUT' LATTAKIA' 12 . Shipment period Before 31 December 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch United Kingdom intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) 12 . 10 . 85 Official Journal of the European Communities No L 271 / 15 Notes 0 ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities , No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the beneficiary without delay to determine the necessary shipping documents . ( 4 ) The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in . . . (country of destination ) c / o 'Diplomatic Bag' (Berl . 1 / 123 ) 200 ; rue de la Loi , B-1049 Brussels . ( 5 ) Supplier to send duplicate original invoice to : M. H. Schutz BY Postbus 1438 Blaak 16 NL-3000 BK Rotterdam . ( 6 ) To be delivered on standard pallets  40 bags each pallet  wrapped in shrunken plastic cover . ( 7 ) Shipment to take place in containers of 20 feet . Conditions : FCL / LCL  Shippers-count-load and stowage (cls ). No L 271 / 16 Official Journal of the European Communities 12 . 10 . 85 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking A 615 200 CRS Ghana Ghana / Cathwel / 50109 / Tema / Action of CRS / For free distribution 75 Caritas G Niger Niger / Caritas / 50425 / Niamey via LomÃ © / Action de Caritas Germany / Pour distribution gratuite 300 Caritas B ZaÃ ¯re ZaÃ ¯re / Caritas / 50211 / Kinshasa via Matadi / Action de Caritas B / Pour distribution gratuite 40 Caritas N Zimbabwe Zimbabwe / Caritas / 50313 / Harare via Durban / Action of Caritas N / For free distribution B 310 45 Caritas N Cabo Verde Cabo Verde / Caritas / 50305 / St Vincent / Accao do Caritas N / Destinado a distribuiÃ §Ã £o gratuita 145 CRS Gambia Gambia / Cathwel / 50107 / Banjul / Action of CRS / For free distribution 120 CRS Ghana Ghana / Cathwel / 50125 / Dakar / Action CRS / For free distribution C 618 95 Caritas B Burundi Burundi / Caritas / 50202 / Bujumbura via Mombasa / Action de Caritas B / Pour distri ­ bution gratuite 80 CRS Kenya Kenya / Cathwel / 50123 / Nairobi via Mombasa / Action of CRS / For free distribu ­ tion 90 Caritas B Rwanda Rwanda / Caritas / 50208 / Kigali via Mom ­ basa / Action de Caritas B / Pour distribution gratuite 195 Caritas N Tanzania Tanzania / Caritas / 50311 / Dar es Salaam / Action of Caritas N / For free distribution 112 Caritas G Zambia Zambia / Caritas / 50409 / Lusaka via Dar es Salaam / Action of Caritas Germany / For free distribution 12 . 10 . 85 Official Journal of the European Communities No L 271 / 17 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Totalmaengde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking C 15 Caritas G Zambia Zambia / Caritas / 5041 1 / Chipata via Dar es Salaam / Action of Caritas Germany / For free distribution 15 Caritas G Zambia Zambia / Caritas / 50412 / Ndola via Dar es Salaam / Action of Caritas Germany / For free distribution 16 Caritas G Zambia Zambia / Caritas / 50415 / Solwezi via Dar es Salaam / Action of Caritas Germany / For free distribution D 210 90 Caritas F Comores Comores / Caritas / 50501 / Moroni / Action de secours catholique franÃ §ais / Pour distribu ­ tion gratuite 120 CRS Jordan Jordan / Cathwel / 50212 / Aqaba / Action of CRS / For free distribution E 502 502 Caritas G Chile Chile / Caritas / 50405 / Valparaiso / AcciÃ ³n de Caritas Germanica / Destinado a la distribuciÃ ³n gratuita F 496 73 Caritas G Chile Chile / Caritas / 50401 / Antofagasta / AcciÃ ³n de Caritas Germanica / Destinado a la distribuciÃ ³n gratuita 59 Caritas G Chile Chile / Caritas / 50403 / Coquimbo / AcciÃ ³n de Caritas Germanica / Destinado a la distribuciÃ ³n gratuita 364 Caritas G Chile Chile / Caritas / 50407 / Talcahuano / AcciÃ ³n de Caritas Germanica / Destinado a la distri ­ buciÃ ³n gratuita G 615 45 Caritas N Bolivia Bolivia / Caritas / 50303 / St. Cruz via Buenos Aires / AcciÃ ³n de Caritas N / Destinado a la distribuciÃ ³n gratuita 195 Caritas N Colombia Colombia / Caritas / 50307 / St. Marta / AcciÃ ³n de Caritas N / Destinado a la distribu ­ tion gratuita 330 Caritas N Peru Peru / Caritas / 50317 / Lima via Callao / AcciÃ ³n de Caritas N / Destinado a la distribu ­ ciÃ ³n gratuita 45 DIA Peru Peru / DIA / 51101 / Lima via Callao / AcciÃ ³n de DIA / Destinado a la distribuciÃ ³n gratuita No L 271 / 18 Official Journal of the European Communities 12 . 10 . 85 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking H 320 60 Caritas N Haiti Haiti / Caritas / 50309 / Port au Prince / Action de Caritas N / Pour distribution gra ­ tuite 95 CRS Guatemala Guatemala / Cathwel / 50105 / Quiche via St. Tomas de Castilla / AcciÃ ³n de CRS / Destinado a la distribuciÃ ³n gratuita 165 Caritas N Dominican Rep. Dominican Rep. / Caritas / 0315 / Santo Domingo / AcciÃ ³n de Caritas N / Destinado a la distribuciÃ ³n gratuita I 715 165 CRS India India / Cathwel / 50111 / Bombay / Action of CRS / For free distribution 180 CRS India India / Cathwel / 50112 / Madras / Action of CRS / For free distribution 250 CRS India India / Cathwel / 50338 / Madras / Action of CRS / For free distribution 15 APB India India / APB / 51600 / Madras / Action of APB / For free distribution 15 APB India India / APB / 51601 / Tuticorin / Action of APB / For free distribution 5 APB India India / APB / 51602 / Bombay / Action ofAPB / For free distribution 5 APB India India / APB / 5 1 603 / Cochin / Action of APB / For free distribution 75 APB India India / APB / 51604 / Calcutta / Action of APB / For free distribution 5 APB India India / APB / 51605 / Madras / Action ofAPB / For free distribution K 40 30 DIA Indonesia Indonesia / DIA / 51105 / Bitung via TG . Priok / Action of DIA for free distribution 10 DIA Indonesia Indonesia / DIA / 51107 / Semarang / Action of DIA / For free distribution